DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 4-6 respectively: 
(i) Delete the “ , ” after “5 mol-%”. 
(ii) Replace “wherein the at least one fatty acid has at least 20 carbon atoms, wherein the at least one fatty acid has a hydrocarbon tail exhibiting at least one C=C double bond” with 
“wherein the fatty acid has a hydrocarbyl group containing at least 20 carbon carbons and one C=C double bond”.
In claim 1:
(i) At the end of the claim, replace “combining the reaction product with other components, such that a composition for treating aluminum containing surfaces or a 
concentrate of such a composition is obtained” with:
“combining the reaction product with other components to provide a composition for treating aluminum containing surfaces”.
(ii) The limitation of “other components” lacks definition which renders the claims indefinite.
In claim 5:
(i) In lines 1 and 12, replace “working” with “treating”.
(ii) In line 12, the relative term “essentially” lacks definition, which renders the claim indefinite.
In claim 6:
(i) In line 2, replace with “a composition” with “a corrosion inhibitor composition”; and in the last two lines of the claim, delete “, as a corrosion inhibitor for the aluminum containing surface”.
Allowable Subject Matter
The instant claims share the same novelty feature as the parent Application SN14/769,430;  therefore, the subject matter of the instant claims are also deemed novel for the same reason as set forth in the parent Application and revised as the following: 
The cited prior art, Kramer et al. (US 5,879,436) discloses salts and amides derived from carboxylic acid and an aminosilane as corrosion inhibitors; however, Kramer does not teach or reasonably suggest the limitation of “at least about 5 mol-% to about 15 mol-% of the linkages (detected by FT-IR spectroscopy) between the at least one amine-functionalized organosilane and/or oligomer and/or polymer thereof and the at least one fatty acid are amide bonds” of the instant claims. Kramer’s carboxylic acids also do not meet the fatty acid limitation of the instant claims.  Therefore, the subject matters of instant claims are deemed novel and nonobvious over Kramer. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/Primary Examiner, Art Unit 1763